           Case 1:20-cv-00429-JLT Document 26 Filed 04/09/21 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   CECILIA MARIN,                                   )   Case No.: 1:20-cv-0429 JLT
                                                      )
12                  Plaintiff,                        )   ORDER REMANDING THE MATTER
                                                      )   PURSUANT TO SENTENCE FOUR OF 42 U.S.C.
13          v.                                        )   § 405(g)
                                                      )
14   ANDREW SAUL,                                     )   ORDER DIRECTING ENTRY OF JUDGMENT IN
     Commissioner of Social Security,                 )   FAVOR OF PLAINTIFF, CECILIA MARIN, AND
15                                                    )   AGAINST DEFENDANT, ANDREW SAUL,
                    Defendant.                        )   COMMISSIONER OF SOCIAL SECURITY
16                                                    )

17
18          On April 8, 2021, Plaintiff and the Commissioner stipulated to a voluntary remand for further

19   proceedings pursuant to sentence four of 42 U.S.C. § 405(g). (Doc. 25.) Pursuant to the terms of the

20   stipulation, “[t]he Appeals Council will remand the case to an administrative law judge for a new

21   decision.” (Id. at 1.) The parties agreed the ALJ shall “reevaluate the medical evidence, reassess the

22   residual functional capacity, and if required, offer the claimant the opportunity for a new hearing and

23   take further action, as warranted, to complete the administrative record.” (Id.) Further, the parties

24   stipulated that judgment shall be entered in favor of Plaintiff and against the Commissioner. (Id. at 2.)

25   Based upon the stipulation, the Court ORDERS:

26          1.      Plaintiff’s appeal of the administrative decision (Doc. 21) is terminated as MOOT;

27          2.      The matter is REMANDED for further administrative proceedings under sentence four

28                  of 42 U.S.C. § 405(g); and

                                                          1
         Case 1:20-cv-00429-JLT Document 26 Filed 04/09/21 Page 2 of 2



1         3.    The Clerk of Court is DIRECTED to enter judgment in favor of Plaintiff Cecilia Marin,

2               and against Defendant Andrew Saul, Commissioner of Social Security.

3
4    IT IS SO ORDERED.

5      Dated:   April 8, 2021                         _ /s/ Jennifer L. Thurston
6                                            CHIEF UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
